                Case 20-12168-CSS               Doc 52-1       Filed 09/15/20        Page 1 of 1




                                                    Exhibit A


                                                                            Principal Amount of
                       Client Name                     Address               Credit Agreement
                                                                                Claims Held
                Abry Partners2                 888 Boylston St              $42,192,115.53
                                               Suite 1600
                                               Boston, MA 02199
                Apex Credit Partners,          520 Madison Avenue           $2,752,723.52
                LLC                            16th Floor
                                               New York, NY 10022
                CIFC Asset Management          875 Third Avenue             $28,517.400.97
                LLC, for and on behalf of      24th Floor
                funds and accounts             New York, NY 10022
                managed and/or advised
                by it
                Ellington Management           53 Forest Avenue             $8,040,303.25
                Group, L.L.C., on behalf       Old Greenwich, CT
                of certain funds and           06870
                accounts
                Trimaran Advisors              600 Lexington                $5,878,399.76
                Management, L.L.C., as         Avenue, 7th Floor
                investment manager             New York, NY 10022




 2
     Abry Partners is the beneficial owner of the principal amount of credit agreement claims disclosed herein as a
     party to certain Total Return Swaps.



DOCS_DE:230693.1
